PER CURIAM.
This is an appeal by the wife from that portion of a final judgment of dissolution of marriage that denied her claims for alimony and a special equity in the proceeds which she alleges the husband derived from Ann Selznick, Ltd., a business principally owned by the wife.
It is a well settled rule in alimony and property settlement cases that the trial judge is vested with much discretion in determining these issues. An appellate court should not disturb the trial court’s judgment in such matters, unless it has abused its discretion. Our Supreme Court has adopted the following standard for review of a judge’s discretionary power:
Discretion, in this sense, is abused when the judicial action is arbitrary, fanciful, or unreasonable, which is another way of saying that discretion is abused only where no reasonable man would take the view adopted by the trial court. If reasonable men could differ as to the propriety of the action taken by the trial court, then it cannot be said that the trial court abused its discretion.
Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980) (citation omitted).
After carefully considering the briefs and record on appeal, we have determined that the trial court did not abuse its discretion and that no reversible error has been demonstrated. Therefore, the judgment appealed is affirmed.
Affirmed.